Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s amendment filed on 12/04/2020, wherein claims 15, 16, 17, 18, 20-25, 30, 59 have been amended.
Applicant’s amendment overcomes the rejection of claim(s) 15, 17, 18, 20, 21, 22, 23, 25, 30, 59 under pre-AIA  35 U.S.C. 103(a) as obvious over OCHIUMI (US 4,792,477 or EP 265171, PTO-892 of record).

Any other rejection from the previous office action, which is not restated herein is withdrawn.
Claims 15-18, 20-25, 27, 30, 57, 59 are examined herein.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The benefit claims to provisional application 61/594,380 is denied because a review of the ‘380 application indicates that the provisional application does not appear to provide sufficient support for the claimed biocompatible polymers. 
For example, while the formula recited by instant claim 15 appears to be encompassed within the very broadly recited formulas described in the ‘380 application, ).  Therefore, it is reasonable to conclude that the ‘380 provisional application does not support the invention as now recited in the instant claims and that applicants’ claim for domestic benefit to that provisional application is denied. 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “in Formula (I), L is -R1-A-R2-, A can be -O-CO-, and R1 and R2 can be alkyl, where "alkyl" refers to a straight or branched hydrocarbon chain fully saturated (no double or triple bonds) hydrocarbon group, and the alkyl group may be substituted with aryloxy (pp. 39-40 of US 61/594,380). The same is true for "alkylene" linkers (pp. 40-41). Further, "aryl" can be phenyl (benzene, p. 42), so that the aryloxy can be phenoxy.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that A, R1, R2 in formula (I) in ‘380 can be wide variety of groups. Further, “the alkyl group may be substituted with aryloxy” which does not mean that the phenoxy group is on the backbone of the Formula (I).  While the formula recited by instant claim 15 appears to be encompassed within the very broadly recited formulas described in the ). 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-18, 20-25, 30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 15 recites the limitation "polymer" on page 4, lines 7, 8, 9.  There is insufficient antecedent basis for this limitation in the claim, since claim 15, line 1 recites “copolymer”.

Claim 59 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 


Claims 15-18, 30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 15 recites that “wherein when said polymer is a polycarbonate, the polymer consists of …………”. It is pointed out that when the polymer is not a polycarbonate, it is not clear what the polymer is which renders the claim vague and indefinite, since it is not clear how the co-polymer can consist of only the recurring unit of formula as below. To obtain a condensation copolymer one has to react compounds of formula as below containing –OH groups with other agents to obtain either polyesters or other polymers. That is the copolymer cannot just consist of only the recurring unit of formula as below, since the polymer will have –O-O- linkage by just having these recurring units.

    PNG
    media_image1.png
    94
    440
    media_image1.png
    Greyscale

It is suggested to recite “wherein said copolymer is a polycarbonate”, rather than “wherein when said polymer is a polycarbonate”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 20-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 recites “wherein said recurring unit further consists of” i.e claim 20 is broader than claim 15, since recurring units of formula in claim 15 cannot further consists of a moiety.  Further, claim 20 does not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 30 recites “further containing a macromeric recurring consisting of”.  Further, claim 30 does not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15, 16, 17, 20, 21, 22, 23, 24, 30, 59 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 9 of US Application No. 16/791,133. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of ’133. The recurring unit in instant 
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Note: Applicant’s remarks “that the present provisional nonstatutory double patenting rejection should be withdrawn once the claims of the present application are otherwise allowable”. 
	The recurring unit in instant claims overlaps with the recurring unit in claims of ‘133. Instant claims are obvious over claims of ‘133.

Prior Art Made of Record:
STN 03/27/2018
US 5134194…
     JP 2008095046        A    20080424    JP 2006-281607          20061016
PRIORITY APPLN. INFO.:                     JP 2006-281607          20061016    
OTHER SOURCE(S):         CASREACT 148:473296
GI
 


    PNG
    media_image2.png
    68
    205
    media_image2.png
    Greyscale




 
AB 	Title compns., useful for cases for notebook computers, contain (A) 100 parts aromatic polycarbonates containing 1-100% aromatic polycarbonates 
JP 2008101191: English Translation:  
[0066]

Synthesis Example 1 (PC-1) 2, 2-bis (4-hydroxyphenyl) butane <Compound B1> 102 g, 2 mol / l aqueous solution of sodium hydroxide 550 ml, methylene chloride 400 ml, terminal stopper 2- While mixing and stirring (4-hydroxyphenyl) ethanol <Compound A1> 1.9 g and 3 ml of 10% strength by weight aqueous triethylamine solution as a catalyst, phosgene gas is blown into the liquid at a rate of 340 ml / min for 30 minutes under cooling. It is. 
After completion of the reaction, 1 liter of methylene chloride is added to the organic phase for dilution, and the mixture is washed successively with water, dilute hydrochloric acid and water, and then poured into methanol. After crystallization, the precipitate is dried and reacted to the end of the following structure A polycarbonate polymer having a group was obtained. 

WO2010/042917…PTO-1449;
WO2006/022754…PTO-1449;
US"6475477"…PTO-1449, radio-opaque biomaterials;
8,252,887 same as WO 2010042918, US"20130085238";
Tokuda et al. US 5,463,013;
SOURCE:                  Bulletin of the Polish Academy of Sciences, Chemistry
                         (1986), 34(3-4), 115-22
                         CODEN: BPACEQ; ISSN: 0239-7285
DOCUMENT TYPE:           Journal
LANGUAGE:                English
OTHER SOURCE(S):         CASREACT 107:115831
AB 	Phenol esters p-HOC6H4CH2CH2CO2Me, p-HOC6H4(CH2)3OAc, and p-HOC6H4(CH2)3O2CCH2CH2C6H4OH-p were prepared and were used as substrates for the oxidative coupling by means of horseradish peroxidase/hydrogen peroxide system (HRPO/H2O2).  The results are discussed from the viewpoint of the possible applications of phenol esters as model compds. for the synthesis of Lythraceae alkaloids.
IT   110159-53-0P   110159-54-1P
     RL: SPN (Synthetic preparation); PREP (Preparation)
        (preparation of)
RN   110159-53-0  HCAPLUS     
CN   Benzenepropanoic acid, 4-hydroxy-, 3-(4-hydroxyphenyl)propyl ester, dimer

 
     CM   1
 
     CRN  110128-45-5
     CMF  C18 H20 O4
  


    PNG
    media_image3.png
    85
    362
    media_image3.png
    Greyscale



Conclusion
Claims 27, 57 are free of art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627